Upon an indictment for murder in the first degree, this appellant was tried, and convicted of the offense of manslaughter in the first degree, the verdict of the jury being: "We the jury find the defendant guilty of first degree manslaughter, and further find that he be imprisoned five years in the penitentiary." The trial court *Page 120 
properly adjudged the defendant guilty, and duly and legally pronounced and entered a judgment of conviction and, in accordance with the verdict of the jury sentenced him to serve a term of imprisonment in the penitentiary for a period of five years. From this judgment an appeal was taken to this court.
There is no bill of exceptions in the transcript, the appeal therefore is upon the record proper only, hence review here is confined to the regularity of the proceedings upon this trial in the court below. As required we have examined the record and find no error apparent thereon, the proceedings in the lower court are regular in all respects. It follows that the judgment of conviction from which this appeal was taken must be affirmed. It is so ordered.
We note, in the preparation of the transcript in this case, there was incorporated several pages of matter wholly unnecessary where the appeal is, as here, upon the record proper without a bill of exceptions. What we have said upon this subject in the case of Earnest Wade v. State,192 So. 425,1 is here quoted for the information and guidance of the Clerk of the court, or the persons whose duty it is to prepare transcripts on appeal to the appellate courts. We there said:
"For the guidance of the Clerks of the lower courts, or the persons whose duty it is to prepare transcripts on appeal to the appellate courts, where there is no bill of exceptions; we think it proper to state, it is not necessary to incorporate in the transcript (1) the oral charge of the court, (2) the given and refused special written charges, (3) orders of continuances of the cause by the lower court, and (4) motions for new trial and the orders and ruling of the court on such motions. None of the questions are to be reviewed, in the absence of a bill of exceptions. In this transcript and in numerous others, the above mentioned matters are transcribed in the record on appeal, thus entailing much unnecessary labor and expense incident thereto, and, as stated, to serve no purpose whatever."
Affirmed.
1 Ante, p. 115.